 

 

Exhibit 10.1

 

 

 

AMENDMENT NO. 11 TO RECEIVABLES PURCHASE AGREEMENT

 

 

This amendment no. 11 to Receivables Purchase Agreement is entered into as of
October 27, 2009, by and among Meredith Funding Corporation, a Delaware
corporation (Seller), Meredith Corporation, an Iowa corporation (Meredith), as
initial Servicer (the Servicer, together with Seller, the Seller Parties and
each, a Seller Party), JPMorgan Chase Bank, N.A., successor by merger to Bank
One, NA, in its individual capacity as the sole Financial Institution, Falcon
Asset Securitization Company LLC, formerly known as Falcon Asset Securitization
Corporation (the Conduit, and together with the sole Financial Institution, the
Purchasers), and JPMorgan Chase Bank, N.A., successor by merger to Bank One, NA,
as agent (together with its successors and assigns hereunder, the Agent), with
respect to that certain Receivables Purchase Agreement among the parties hereto
dated as of April 9, 2002, as heretofore amended (the Existing Agreement).

 

W I T N E S S E T H :

 

WHEREAS, the Seller Parties, the Purchasers and the Agent are parties to the
Existing Agreement; and

 

WHEREAS, the parties desire to amend the Existing Agreement as hereinafter set
forth;

 

NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

 

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have their meanings as attributed to such terms in the Existing Agreement.

 

2. Amendments.

 

2.1 The definition of Purchase Limit in Exhibit I to the Existing Agreement is
hereby amended and restated in its entirety to read as follows:

 

 Purchase Limit means $100,000,000.

 

2.2 Schedule A of the Existing Agreement is hereby amended and restated in its
entirety to read as follows:

 

-1-

--------------------------------------------------------------------------------



SCHEDULE A

 

COMMITMENTS OF FINANCIAL INSTITUTIONS

 

Financial InstitutionCommitment  JPMorgan Chase Bank, N.A.

$ 102,000,000

 

 

3. Representations and Warranties. In order to induce the Agent and the
Purchasers to enter into this Amendment, each of the Seller Parties hereby
represents and warrants to the Agent and the Purchasers that after giving effect
to the amendments contained in Section 2 above, (a) no Amortization Event or
Potential Amortization Event exists and is continuing as of the Effective Date
(as defined in Section 4 below), and (b) each of such Seller Party's
representations and warranties contained in Section 5.1 of the Existing
Agreement is true and correct as of the Effective Date.

 

4. Effective Date. This Amendment shall become effective as of the date first
above written (the Effective Date) when the Agent has received counterparts of
this Amendment, duly executed by the Seller Parties, the Agent and the
Purchasers.

 

5. Ratification. The Existing Agreement, as modified hereby, is hereby ratified,
approved and confirmed in all respects.

 

6. Reference to Agreement. From and after the Effective Date hereof, each
reference in the Existing Agreement to this Agreement, hereof, or hereunder or
words of like import, and all references to the Existing Agreement in any and
all agreements, instruments, documents, notes, certificates and other writings
of every kind and nature shall be deemed to mean the Existing Agreement, as
modified by this Amendment.

 

7. Costs and Expenses. The Seller agrees to pay all costs, fees, and
out-of-pocket expenses (including reasonable attorneys' fees and disbursements)
incurred by the Agent in connection with the preparation, execution and
enforcement of this Amendment.

 

8. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.

 

9. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

<signature pages follow>

 

-2-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Seller Parties, the Purchasers and the Agent have
executed this Amendment as of the date first above written.

 

 

 MEREDITH FUNDING CORPORATION

 

 

 By: /s/ Kevin M. Wagner 

 Name: Kevin M. Wagner

 Title: President

 

 

 

 MEREDITH Corporation

 

 

 By: /s/ Steven M. Cappaert 

 Name: Steven M. Cappaert

 Title: Corporate Controller

 

 

-3-

--------------------------------------------------------------------------------



 FALCON ASSET SECURITIZATION COMPANY LLC

 

 By: JPMorgan Chase Bank, N.A., its attorney in fact

 

 

 

 By:/s/ Joel Gedroic 

 Name: Joel Gedroic

 Title: Executive Director

 

 

 

 

 JPMORGAN CHASE BANK, N.A., successor by merger to BANK ONE, NA, as a Financial
Institution and as Agent

 

 

 

 By:/s/ Joel Gedroic   

 Name: Joel Gedroic

 Title: Executive Director

 

 

-4-

--------------------------------------------------------------------------------